Citation Nr: 0402631	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a recurrent left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran attended the United States Air Force Academy and 
then served on active duty from May 1997 to July 2002.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO), which denied the veteran's claim for 
service connection for a left shoulder disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had a left shoulder dislocation prior to 
service and it is not contended otherwise; he sustained 
recurrent left shoulder dislocations during service, which 
required surgical intervention while he was on active duty; 
he has had post-service dislocations, and there is 
radiographic evidence of chronic post-traumatic left shoulder 
changes. 

3.  The veteran's left shoulder disability, which clearly and 
unmistakably pre-existed service, was chronically worsened 
during his period of active duty.


CONCLUSION OF LAW

The veteran's post operative recurrent left shoulder 
dislocation was aggravated beyond its natural progression 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  In this regard, there has been 
a significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Since the veteran's 
claim was received in April 2002, the VCAA is applicable.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for status-post left shoulder dislocation surgery.  
Therefore, no further development is needed.

Factual Background 

The veteran testified during a June 2003 videoconference 
hearing before the undersigned Veterans Law Judge, and has 
offered contentions in correspondence.  The veteran notes 
that he first dislocated his left shoulder in 1992, prior to 
military service.  He did not have to alter his activities 
after that dislocation, and states that it was an isolated 
incident and did not result in impairment.  The veteran 
relates that he dislocated his left shoulder three times 
during basic training.  The veteran said that he entered the 
United States Air Force Academy in July 1993 and underwent 
left shoulder surgery while there.  He reports that on April 
7, 2002, he partially rolled his left shoulder out of its 
socket while removing a uniform and sought physical therapy.  
He maintains that his VA examination was rushed and that 
external rotation was not from zero to 90 degrees, as 
reported.  He reports that he now has recurrent popping and 
occasional instability of the left shoulder.  He states that 
he must be careful of the activities he performs and must 
avoid activities in which his arm is above his head.  He said 
that he is very careful and must take care even when rolling 
over in bed.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Pre-service medical records show that the veteran injured his 
left shoulder in August 1992.  The veteran was treated with 
an immobilizer and physical therapy.  A physical examination 
in November 1992 was normal other than minimal tenderness 
with anterior apprehension.  

The veteran's service medical records show that he dislocated 
his left shoulder several times during basic training.  In 
October 1993, he underwent left diagnostic arthroscopy, open 
Bankart repair.  

Physical examination conducted in October 1997 found no 
deformity or limitation of motion.  

The report of an April 2002 examination provides that the 
veteran complained of left shoulder pain of five days' 
duration.  The pain was a constant dull ache, worse on 
movement.  Physical findings were provided and resulted in an 
assessment of lateral shoulder instability with crepitus and 
limited range of motion.  An MRI and orthopedic consultation 
were recommended.  

The report of the corresponding April 2002 MRI indicates that 
it was conducted due to complaints of left shoulder pain.  
The history was post-Bankart procedure, with decreased range 
of motion and instability.  The diagnosis was post-surgical 
susceptibility artifact of the glenoid process, glenoid 
labrum, subscapularis muscle and tendon, deltoid muscle and 
anterior subcutaneous tissues; marrow signal abnormality of 
the humeral head and proximal humeral metaphysis consistent 
with contusion of marrow edema; distal supraspinatus tendon 
intrasubstance increased signal, consistent with 
tendonopathy; and joint effusion.  

The report of a May 2002 VA examination shows that the 
veteran complained of multiple left shoulder dislocations, 
and the need to be very careful in his activities in order to 
minimize further dislocations.  He currently had no symptoms.  
On physical examination, the appearance of the shoulder was 
grossly normal, with full range of motion.  There was no 
pain, weakness, fatigue, lack of endurance or instability.  
Radiographic report showed a normal shoulder with surgical 
clips still in place.  The examiner specifically stated that 
there was no diagnosis for found conditions because there was 
no pathology evident on physical examination.  Otherwise the 
pertinent diagnosis was status-post shoulder dislocation 
surgery, bilateral.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The VA's regulatory presumption of sound condition on 
entrance to service provides that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002);  38 
C.F.R. § 3.306(a),(b).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

The medical evidence and the veteran's own statements, to 
include testimony at a Board hearing during the instant 
appeal, reveal that he sustained a left shoulder dislocation 
prior to going on active duty.  As the issue here is service 
connection for recurrent dislocations, this evidence clearly 
and unmistakably shows that the disability at issue pre-
existed service.  Thus, the question for the Board is whether 
the pre-existing left shoulder disability was aggravated 
during the veteran's period of active duty.  Based on a 
thorough review of the record, the Board finds that the 
evidence of record supports the veteran's claim for service 
connection for status-post left shoulder dislocation surgery, 
based on aggravation.  The veteran's pre-service medical 
records indicate that in November 1992 his left shoulder was 
normal other than minimal tenderness with anterior 
apprehension.  The service medical records show that he 
dislocated his left shoulder several times during basic 
training and, in October 1993, he underwent corrective left 
shoulder surgery (diagnostic arthroscopy, open Bankart 
repair).  The Board finds that his service medical records 
show that his left shoulder disability increased in severity 
during service, thereby raising a presumption of aggravation.  
U.S.C.A. § 1153 (West 2002);  38 C.F.R. § 3.306(a),(b) 
(2003).  

The Board recognizes that the May 2002 VA examination found 
essentially no functional limitation of the veteran's left 
shoulder.  On the other hand, the record contains competent 
medical evidence that is consistent with a chronic worsening 
or aggravation of the underlying left shoulder disability.  
The April 2002 examination resulted in an assessment of 
lateral shoulder instability with crepitus and limited range 
of motion.  An MRI indicates that it was conducted due to 
complaints of left shoulder pain.  The Board finds that the 
April 2002 medical records are especially probative, as they 
are the result of an attempt to obtain actual medical 
treatment, not an attempt to obtain compensation or benefits.  
The Board also finds that the veteran's testimony presented 
at a June 2003 personal hearing to be credible on the 
question of recurrent dislocations during and after service.  

In sum, the record shows that the veteran's pre-existing left 
shoulder disability increased in severity during service, as 
evidenced by dislocations and surgery while on active duty, 
and there is no clear and unmistakable evidence rebutting the 
corresponding presumption of aggravation.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003) (clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service, and the determination as to whether 
the record contains such evidence is subject to de novo 
review by the Court).  Accordingly, service connection for 
status-post left shoulder dislocation surgery is warranted.  
38 U.S.C.A. § 1153 (West 2002);  38 C.F.R. § 3.306(a),(b) 
(2003).


ORDER

Service connection for post-operative residuals of a 
recurrent left shoulder dislocation is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



